Beasley, Chief Judge,
dissenting.
I respectfully dissent, as the evidence is sufficient under the standard of Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979), taking into account OCGA § 24-4-6. As in Lewis v. State, 186 Ga. App. 349, 351 (367 SE2d 123) (1988), a case which is analogous in circumstances, “[t]aking into account every reasonable inference drawable by the jury in reaching the verdict, the jury could find that the evidence excludes every other reasonable hypothesis save [that which establishes the guilt of the defendants beyond a reasonable doubt].”
The cocaine was in a plastic Kroger grocery bag which had been placed on a wall seven to eight feet high about fifteen feet from, and thus within a few steps of, defendants’ car. Ponder had looked in the car for such a bag based on his conversation with the informant after the informant returned from the car. The rain had stopped less than 40 minutes before the defendants’ arrest, shortly before they arrived. The bag was dry, but the wall was wet. The police who were surveilling the area saw no one else in the vicinity of the bag. The defendants had the opportunity to put the bag there and the motive of caution to do so; they had already had contact with the confidential informant and were waiting for someone, who was unknown to them, to come out of the Temptations Poolroom Lounge. Although the defendants came to the bar parking lot, they never entered the bar. Instead, Durden met with the informant at the door and took him to the car; Hammond stayed with the car, which they had parked at the end of the building next to a wall bordering the parking lot. The jury saw a videotape of the parking lot area taken at the time of the incident by a surveilling officer plus they heard an audiotape of the investigator involved in the attempted purchase, as he talked with the confidential informant and other agents. We do not have these items nor the diagram used to explain the testimony.
A hypothesis is that someone else placed the bag containing 119.8 grams (approximately 4.5 ounces) of 99 percent pure cocaine worth between $850-$l,100 per ounce on top of the wall and walked off, leaving the cocaine for whoever might find it. That person would have left the cocaine in public view and accessibility shortly before defendants’ arrival or after they had parked just 15 feet away. The jury could reject this, and any other conceivable hypothesis deducible *764from the evidence, as not reasonable. The law is that “the jury is always the arbiter of what is a reasonable hypothesis. [Cits.]” (Emphasis in original.) Elliott v. State, 193 Ga. App. 49, 50 (387 SE2d 18) (1989). See also Key v. State, 213 Ga. App. 556, 557 (445 SE2d 349) (1994).
Decided March 15, 1996.
Ronnie K. Batchelor, for appellant (case no. A95A2558).
Sampson Oliver, Jr., for appellant (case no. A95A2559).
Daniel J. Porter, District Attorney, Dan W. Mayfield, Assistant District Attorney, for appellee.
Likewise, “ ‘[determinations of witness credibility, weighing the evidence, and resolutions of conflicts presented by the evidence are within the province of the jury. (Cit.)’ [Cit.]” Hesterlee v. State, 210 Ga. App. 330, 332 (1) (436 SE2d 32) (1993).
Defendants did not even consider the evidence as warranting motions for directed verdict but rather awaited the jury’s deliberations about it and decision based upon it. They filed motions for new trial in this case, in which both defendants sought new trials on the general grounds. The judge considered “the entire file, including the transcript. . ., exhibits, motions, and affidavits.” He also heard arguments. Exercising not only the fact-reviewing function but also the broad discretion granted to trial judges to assure that justice is administered, see Mills v. State, 188 Ga. 616, 623-625 (4 SE2d 453) (1939), he denied the motions. This did not constitute legal, reversible error.